     Case 2:20-cv-06179-VBF-GJS Document 68 Filed 03/31/21 Page 1 of 1 Page ID #:571



1
2
3
4
5
6
                                                             JS-6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
      _________________________________________
12                                             )
                                               )
13    KARMIYA AMARISE,                         ) No. LA CV 20-06179-VBF-GJS
                                               )
14                       Plaintiff,            )    FINAL JUDGMENT
                                               )
15            v.                               )
                                               )
16    COUNTY OF LOS ANGELES                    )
      (erroneously sued as DCFS of LA),        )
17    DOR - SANTA MONICA COMTY. CORP.,         )
      et al.,                                  )
18                                             )
                         Defendants.           )
19    _________________________________________)
20
            Final judgment is hereby entered in favor of all the defendants and against
21
      plaintiff Karmiya Amarise. IT IS SO ADJUDGED.
22
23
      Dated: March 31, 2021
24                                             ______________________________
25                                               Honorable Valerie Baker Fairbank
                                                 Senior United States District Judge
26
27
28
